
	
		II
		Calendar No. 59
		110th CONGRESS
		1st Session
		S. 316
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Kohl (for himself,
			 Mr. Grassley, Mr. Leahy, Mr.
			 Schumer, Mr. Feingold,
			 Mr. Kennedy, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			February 27, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To prohibit brand name drug companies from
		  compensating generic drug companies to delay the entry of a generic drug into
		  the market.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Access to Affordable Generics
			 Act.
		2.Congressional findings and declaration of
			 purposes
			(a)FindingsThe Congress finds that—
				(1)prescription drugs make up 11 percent of
			 the national health care spending but are 1 of the largest and fastest growing
			 health care expenditures;
				(2)56 percent of all prescriptions dispensed
			 in the United States are generic drugs, yet they account for only 13percent of
			 all expenditures;
				(3)generic drugs, on average, cost 63 percent
			 less than their brand-name counterparts;
				(4)consumers and the health care system would
			 benefit from free and open competition in the pharmaceutical market and the
			 removal of obstacles to the introduction of generic drugs;
				(5)full and free competition in the
			 pharmaceutical industry, and the full enforcement of antitrust law to prevent
			 anticompetitive practices in this industry, will lead to lower prices, greater
			 innovation, and inure to the general benefit of consumers.
				(6)the Federal Trade Commission has determined
			 that some brand name pharmaceutical manufacturers collude with generic drug
			 manufacturers to delay the marketing of competing, low-cost, generic
			 drugs;
				(7)collusion by the brand name pharmaceutical
			 manufacturers is contrary to free competition, to the interests of consumers,
			 and to the principles underlying antitrust law;
				(8)in 2005, 2 appellate court decisions
			 reversed the Federal Trade Commission’s long-standing position, and upheld
			 settlements that include pay-offs by brand name pharmaceutical manufacturers to
			 generic manufacturers designed to keep generic competition off the
			 market;
				(9)in the 6 months following the March 2005
			 court decisions, the Federal Trade Commission found there were three settlement
			 agreements in which the generic received compensation and agreed to a
			 restriction on its ability to market the product;
				(10)the FTC found that more than
			 2/3 of the approximately ten settlement agreements made in
			 2006 include a pay-off from the brand in exchange for a promise by the generic
			 company to delay entry into the market; and
				(11)settlements which include a payment from a
			 brand name manufacturer to a generic manufacturer to delay entry by generic
			 drugs are anti-competitive and contrary to the interests of consumers.
				(b)PurposesThe purposes of this Act are—
				(1)to enhance competition in the
			 pharmaceutical market by prohibiting anticompetitive agreements and collusion
			 between brand name and generic drug manufacturers intended to keep generic
			 drugs off the market;
				(2)to support the purpose and intent of
			 antitrust law by prohibiting anticompetitive agreements and collusion in the
			 pharmaceutical industry; and
				(3)to clarify the law to prohibit payments
			 from brand name to generic drug manufacturers with the purpose to prevent or
			 delay the entry of competition from generic drugs.
				3.Unlawful compensation for
			 delayThe Clayton Act (15
			 U.S.C. 12 et seq.) is amended—
			(1)by redesignating section 25 as section 29;
			 and
			(2)by inserting after section 27 the
			 following:
				
					28.Unlawful interference with generic
				marketing
						(a)It shall be unlawful under this Act for any
				person, in connection with the sale of a drug product, to directly or
				indirectly be a party to any agreement resolving or settling a patent
				infringement claim which—
							(1)an ANDA filer receives anything of value;
				and
							(2)the ANDA filer agrees not to research,
				develop, manufacture, market, or sell the ANDA product for any period of
				time.
							(b)Nothing in this section shall prohibit a
				resolution or settlement of patent infringement claim in which the value paid
				by the NDA holder to the ANDA filer as a part of the resolution or settlement
				of the patent infringement claim includes no more than the right to market the
				ANDA product prior to the expiration of the patent that is the basis for the
				patent infringement claim.
						(c)In this section:
							(1)The term agreement means
				anything that would constitute an agreement under section 1 of the Sherman Act
				(15 U.S.C. 1) or section 5 of the Federal Trade Commission Act (15 U.S.C.
				45).
							(2)The term agreement resolving or
				settling a patent infringement claim includes, any agreement that is
				contingent upon, provides a contingent condition for, or is otherwise related
				to the resolution or settlement of the claim.
							(3)The term ANDA means an
				abbreviated new drug application, as defined under section 505(j) of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)).
							(4)The term ANDA filer means a
				party who has filed an ANDA with the Federal Drug Administration.
							(5)The term ANDA product means
				the product to be manufactured under the ANDA that is the subject of the patent
				infringement claim.
							(6)The term drug product means a
				finished dosage form (e.g., tablet, capsule, or solution) that contains a drug
				substance, generally, but not necessarily, in association with 1 or more other
				ingredients, as defined in section 314.3(b) of title 21, Code of Federal
				Regulations.
							(7)The term NDA means a new drug
				application, as defined under section 505(b) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355(b)).
							(8)The term NDA holder
				means—
								(A)the party that received FDA approval to
				market a drug product pursuant to an NDA;
								(B)a party owning or controlling enforcement
				of the patent listed in the Approved Drug Products With Therapeutic Equivalence
				Evaluations (commonly known as the FDA Orange Book) in
				connection with the NDA; or
								(C)the predecessors, subsidiaries, divisions,
				groups, and affiliates controlled by, controlling, or under common control with
				any of the entities described in subclauses (i) and (ii) (such control to be
				presumed by direct or indirect share ownership of 50 percent or greater), as
				well as the licensees, licensors, successors, and assigns of each of the
				entities.
								(9)The term patent infringement
				means infringement of any patent or of any filed patent application, extension,
				reissue, renewal, division, continuation, continuation in part, reexamination,
				patent term restoration, patents of addition and extensions thereof.
							(10)The term patent infringement
				claim means any allegation made to an ANDA filer, whether or not
				included in a complaint filed with a court of law, that its ANDA or ANDA
				product may infringe any patent held by, or exclusively licensed to, the NDA
				holder of the drug
				product.
							.
			4.Notice and certification of
			 agreements
			(a)Notice of all agreementsSection 1112(c)(2) of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (21 U.S.C. 3155
			 note) is amended by—
				(1)striking the Commission the
			 and inserting the Commission (1) the; and
				(2)inserting before the period at the end the
			 following: ; and (2) a description of the subject matter of any other
			 agreement the parties enter into within 30 days of an entering into an
			 agreement covered by subsection (a) or (b).
				(b)Certification of agreementsSection 1112 of such Act is amended by
			 adding at the end the following:
				
					(d)CertificationThe Chief Executive Officer or the company
				official responsible for negotiating any agreement required to be filed under
				subsection (a), (b), or (c) shall execute and file with the Assistant Attorney
				General and the Commission a certification as follows: I declare under
				penalty of perjury that the following is true and correct: The materials filed
				with the Federal Trade Commission and the Department of Justice under section
				1112 of subtitle B of title XI of the Medicare Prescription Drug, Improvement,
				and Modernization Act of 2003, with respect to the agreement referenced in this
				certification: (1) represent the complete, final, and exclusive agreement
				between the parties; (2) include any ancillary agreements that are contingent
				upon, provide a contingent condition for, or are otherwise related to, the
				referenced agreement; and (3) include written descriptions of any oral
				agreements, representations, commitments, or promises between the parties that
				are responsive to subsection (a) or (b) of such section 1112 and have not been
				reduced to
				writing..
					.
			5.Forfeiture of 180-day exclusivity
			 periodSection 505 of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)(V)) is amended
			 by inserting section 28 of the Clayton Act or after that
			 the agreement has violated.
		6.Study by the Federal Trade
			 Commission
			(a)Requirement for a studyNot later than 180 days after the date of
			 enactment of this Act and pursuant to its authority under section 6(a) of the
			 Federal Trade Commission Act (15 U.S.C. 46(a)) and its jurisdiction to prevent
			 unfair methods of competition, the Federal Trade Commission shall conduct a
			 study regarding—
				(1)the prevalence of agreements in patent
			 infringement suits of the type described in section 28 of the Clayton Act, as
			 added by this Act, during the last 5 years;
				(2)the impact of such agreements on
			 competition in the pharmaceutical market; and
				(3)the prevalence in the pharmaceutical
			 industry of other anticompetitive agreements among competitors or other
			 practices that are contrary to the antitrust laws, and the impact of such
			 agreements or practices on competition in the pharmaceutical market during the
			 last 5 years.
				(b)ConsultationIn conducting the study required under this
			 section, the Federal Trade Commission shall consult with the Antitrust Division
			 of the Department of Justice regarding the Justice Department’s findings and
			 investigations regarding anticompetitive practices in the pharmaceutical
			 market, including criminal antitrust investigations completed by the Justice
			 Department with respect to practices or conduct in the pharmaceutical
			 market.
			(c)Requirement for a reportNot later than 1 year after the date of
			 enactment of this Act, the Federal Trade Commission shall submit a report to
			 the Judiciary Committees of Senate and House of Representatives, and to the
			 Department of Justice regarding the findings of the study conducted under
			 subsection (a). This report shall contain the Federal Trade Commission’s
			 recommendation as to whether any amendment to the antitrust laws should be
			 enacted to correct any substantial lessening of competition found during the
			 study.
			(d)Federal agency considerationUpon receipt of the report required by
			 subsection (c), the Attorney General or the Chairman of the Federal Trade
			 Commission, as appropriate, shall consider whether any additional enforcement
			 action is required to restore competition or prevent a substantial lessening of
			 competition occurring as a result of the conduct or practices that were the
			 subject of the study conducted under subsection (b).
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Federal Trade Commission such sums as may
			 be necessary to carry out the provisions of this Act.
		
	
		February 27, 2007
		Reported without amendment
	
